 Case 3:19-cv-14730-BRM-ZNQ Document 1 Filed 07/03/19 Page 1 of 6 PageID: 1



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


DIANE BERG,
                                                                 COMPLAINT
       Plaintiff,
vs.
                                                             Jury Trial Demanded
HOLY REDEEMER HEALTH SYSTEM,
                                                                   Docket No.:
       Defendant.


       Plaintiff DIANE BERG (“Berg” or “Plaintiff”), by and through her attorneys, upon

personal knowledge as to herself and upon information and belief as to other matters, brings this

Complaint against Defendant HOLY REDEEMER HEALTH SYSTEM (“HRHS” or

“Defendant”) and alleges as follows:

                                       INTRODUCTION

       1.      Plaintiff brings this lawsuit seeking recovery against Defendant for Defendant’s

       violation of the Fair Labor Standards Act, as amended (the “FLSA” or the “Act”), 29

       U.S.C. §201 et. seq. and the New Jersey State Wage and Hour Law, N.J.S.A. 34:11-56a

       et seq. (“NJWHL”).

                               JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction over Plaintiff’s FLSA claims pursuant

       to 28 U.S.C. § 1331 and 29 U.S.C. §§ 201-209.

       3.      This Court has subject matter jurisdiction over Plaintiff’s NJWHL claims

       pursuant to 28 U.S.C. § 1367.
Case 3:19-cv-14730-BRM-ZNQ Document 1 Filed 07/03/19 Page 2 of 6 PageID: 2



    4.      Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2)

    because a substantial part of the events or omissions giving rise to the claims occurred in

    this district.

    5.      At all times material hereto, Plaintiff performed non-exempt nursing duties,

    including but not limited to, education, medication administration, foley catheter

    insertion and flushing, wound care, medication and supply refill, pronouncements, as

    well as various other duties necessary for assisting Defendant with their home health care

    patients in or about Toms River, New Jersey. Further, Plaintiff travelled to Defendants

    headquarters in Pennsylvania for training. Defendant is therefore within the jurisdiction

    and venue of this Court.

    6.      At all times pertinent to this Complaint, HRHS was and remains a not for profit

    foreign corporation engaged in interstate commerce or in the production of interstate

    goods for commerce as defined by the Act, 29 U.S.C. §§ 203(r) and 203(s). Specifically,

    HRHS regularly uses the channels of interstate commerce to obtain materials used to

    perform their home health care business. Alternatively, Plaintiff worked in interstate

    commerce, specifically using tools that were moved through interstate commerce in

    performing her job duties so as to fall within the protections of the Act.



                                         PARTIES

    7.      Plaintiff Diane Berg is an adult individual who is a resident of Toms River, Ocean

    County, New Jersey.

    8.      Plaintiff Berg began her employment with Defendant performing non-exempt

    nursing duties in or about November 2016, and she continues to work for Defendant.
Case 3:19-cv-14730-BRM-ZNQ Document 1 Filed 07/03/19 Page 3 of 6 PageID: 3



    9.     Upon information and belief, Defendant HRHS is in the healthcare provider

    business throughout the State of New Jersey and Pennsylvania.

    10.     Upon information and belief, HRHS’s operations are headquartered in

    Pennsylvania.

    11.    Upon information and belief, at all times relevant to this Complaint, HRHS

    employs individuals to perform healthcare services on its behalf. Upon information and

    belief, at all times relevant to this Complaint, HRHS’s annual gross volume of sales made

    or business done was not less than $500,000.00.

    12.    At all times relevant to this Complaint, HRHS’s activities were performed for

    business purposes that are in direct competition other businesses.

    13.    At all times relevant to this Complaint, HRHS was and is an employer engaged in

    commerce under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

    14.    Upon information and belief, HRHS is in the healthcare business throughout

    Pennsylvania and New Jersey.

                                             FACTS

     15.   Based upon the information preliminarily available, and subject to discovery in

     this cause, Defendant did not properly compensate Plaintiff for all overtime hours

     worked in a work week.

     16.   From November 2016, until approximately August 2018, and continuing to date,

     Plaintiff Berg worked on average, seventy-two (72) hours per workweek on behalf of

     Defendant but was not properly compensated for her overtime hours worked.
Case 3:19-cv-14730-BRM-ZNQ Document 1 Filed 07/03/19 Page 4 of 6 PageID: 4



     17.   During this period of time, Plaintiff was paid an hourly wage of $36.057 for forty

     (40) hours each week, and sixteen dollars and sixty-six cents ($16.66) for the

     approximate thirty-two (32) hours of overtime that she worked each work week.

     18.   From August 2018, and continuing to date, Plaintiff Berg worked on average,

     fifty-six (56) hours per workweek on behalf of Defendant but was not properly

     compensated for her overtime hours worked.

     19.   During this period of time, Plaintiff was paid an hourly wage of $36.057 for forty

     (40) hours each week, and twenty dollars and twenty-five cents ($20.25) for the

     approximate fifty-six (56) hours of overtime that she worked each work week.

     20.   At all times material hereto, Plaintiff performed her duties for the benefit of and

     on behalf of Defendant.

     21.   This cause of action is brought to recover from Defendant overtime

     compensation, liquidated damages, and the costs and reasonable attorneys’ fees under

     the provisions of 29 U.S.C. §216(b), as well as applicable provisions of NJWHL, on

     behalf of Plaintiff during the material time.

     22.   At all times pertinent to this complaint, Defendant failed to comply with Title 29

     U.S.C. §§ 201-209, as well as applicable provisions of the NJWHL, in that Plaintiff

     performed services and labor for Defendant for which Defendant made no provision to

     pay Plaintiff, that which she was lawfully entitled to, for all of the hours worked in

     excess of forty (40) within a work week.

     23.   Plaintiff has retained the law office of Jaffe Glenn Law Group, P.A. to represent

     her individually and incurred attorneys’ fees and costs in bringing this action. Pursuant
Case 3:19-cv-14730-BRM-ZNQ Document 1 Filed 07/03/19 Page 5 of 6 PageID: 5



     to 29 U.S.C. § 216(b), Plaintiff is entitled to recovery of reasonable attorneys’ fees and

     costs.

                                     COUNT I
                        RECOVERY OF OVERTIME COMPENSATION
                               PURSUANT TO THE FLSA

     24.      Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

     Paragraphs 1 through 23 above.

     25.      Plaintiff is entitled to be paid additional compensation for each overtime hour

     worked per work period.

     26.      Defendant knowingly and willfully failed to pay Plaintiff at time and one half of

     her regular rate of pay for Plaintiff’s overtime hours worked in a work period.

     27.      By reason of the said intentional, willful, and unlawful acts of Defendant, Plaintiff

     has suffered damages plus incurring costs and reasonable attorneys’ fees.

     28.      As a result of Defendant’s willful violations of the Act, Plaintiff is entitled to

     liquidated damages.

                                     COUNT II
                        RECOVERY OF OVERTIME COMPENSATION
                              PURSUANT TO THE NJWHL

     29.      Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

    Paragraphs 1 through 28 above.

     30.      Defendant’s aforementioned conduct is in violation of the NJWHL.

     31.      As a direct and proximate cause of Defendant’s actions, Plaintiff suffered

    damages, including but not limited to past lost earnings.

                                                JURY TRIAL

     32.      Plaintiff demands a jury trial.
 Case 3:19-cv-14730-BRM-ZNQ Document 1 Filed 07/03/19 Page 6 of 6 PageID: 6



       WHEREFORE, Plaintiff DIANE BERG, demands judgment, against Defendant, HOLY

REDEEMER HEALTH SYSTEM, INC., for the payment of compensation for all overtime

compensation due her for the hours worked by her for which she has not been properly

compensated, liquidated damages, reasonable attorneys’ fees and costs of suit, and for all other

appropriate relief.



Dated: July 3, 2019
                                                 Respectfully submitted,

                                                 /s/ Andrew I. Glenn
                                                 Andrew I. Glenn, Esq.
                                                 E-mail: AGlenn@JaffeGlenn.com
                                                 Jodi J. Jaffe, Esq.
                                                 E-mail: JJaffe@JaffeGlenn.com
                                                 JAFFE GLENN LAW GROUP, P.A.
                                                 301 North Harrison Street
                                                 Suite 9F, #306
                                                 Princeton, New Jersey 08540
                                                 Telephone: (201) 687-9977
                                                 Facsimile: (201) 595-0308
                                                 Attorneys for Plaintiff
